STATEMENT OF THE CASE.
REYNOLDS, J.
In this action plaintiff seeks to recover judgment against the defendants in solido for the sum of $596.00 with interest at the rate of 5% per annum on $119.30 thereof from October 31, 1924, and like interest on a like amount from December 31, 1924, and like interest on a like amount from February 28, 1925, and like interest on a like amount from April 30, 1925, and like interest' on a like amount from July 31, 1925, until paid, on ten trade acceptances for the sum of $59.60 each, all dated July 31, 1924, all drawn by Blackstad, Inc., on “Allen’s Pharmacy” and accepted by it, drawn payable to drawer’s order, two in three months, two in five months, two in seven months, two in nine months, and two in twelve months after their date, and acquired by plaintiff for value and in due course before maturity.
Defendants admitted execution of the acceptances and alleged that they were obtained by fraud and misrepresentation and that Blackstad, Inc., and Traders Securities Company though separate legal entities were for all practical purposes one and the same institution for the reason that the shares of stock in the latter were owned by the stockholders in the former corporation.
On these issues the case was tried and there was judgment in favor of the plain'tiff Traders Securities Company, and against Heartfield-AUen Drug Company, Inc., for $596.00 with legal interest from March 1, 1925, until paid, and all costs, and the defendant Heartfield-Allen Drug Company, Inc., has appealed.
OPINION.
The pleadings and evidence make out a case for plaintiff. The evidence introduced by defendant does not show that the acceptances were obtained by fraud or misrepresentation or that plaintiff and Blackstad, Inc., are one and the same entity.
It is therefore ordered, adjudged and decreed that the judgment appealed from be affirmed.